Citation Nr: 1723402	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-09 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoporosis, to include as due to herbicide exposure. 

2.  Entitlement to service connection for psychosis.

3.  Entitlement to service connection for renal calculi (kidney stones).

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to service connection for post-traumatic stress disorder (PTSD), also claimed as anxiety and depression.

6.  Entitlement to service connection for dementia related to Alzheimer's, to include as due to herbicide exposure and/or secondary to TBI and/or PTSD.

7.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure. 

8.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus, type II. 

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In a January 2017 written statement, the Veteran's representative related that the Veteran's daughter indicated that both the Veteran and his spouse were living in a full-time assisted facility, and were not aware of the Board hearing which was scheduled for November 2016.  The Veteran's representative further indicated that the Veteran and his spouse did not receive notification of the hearing, and that the Veteran's file should be sent directly to the Board for review.  Another statement dated in March 2017 related that that Veteran has been in a rehabilitation center since October 2013, and on a feeding tube since 2014, and is unable to speak or walk.  See also March 2015 Examination for Housebound Status of Permanent Need for Regular Aid and Attendance.  As such, the Board understands that he would not be able to attend a hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board notes that the Veteran's service personnel records (SPRs) show that he served in Vietnam and, as such, he is presumed to have been exposed to herbicide.  

The July 2008 and June 2010 rating decisions considered treatment records from Dr. A.Sotomayor (A.S.), who treated the Veteran from February 2005 to September 2007.  The treatment records, however, are not part of the Veteran's claims file.  Notably, there was a request for records from Dr. A.S. in 2009, but that request was for additional records and not for records that were already considered by the RO.  As such, the records must be obtained.

Here, the Board acknowledges that Dr. A.S, who is also the Veteran's spouse, has been in a health and rehabilitation facility and no longer practices.  As such, the Veteran's physical (paper) claims file, or any other appropriate sources, should be searched for those records, as requests to the doctor's office may not yield any results.           

The VA examination which the Veteran underwent in June 2010 discussed whether the Veteran's diagnosed hypertension was caused and/or aggravated by his service-connected diabetes mellitus, type II.  The examiner, however, did not discuss whether the Veteran's hypertension was directly related to herbicide (Agent Orange) exposure.   No examiner has opined as to whether the Veteran's diagnosed osteoarthritis, prostate disorder, and dementia related to Alzheimer's are directly related to in-service herbicide exposure.  Such opinions should be obtained.   

As for the SMC claim, the Board finds that the issue of SMC is inextricably intertwined with the service connection claims on appeal, and the Board will defer adjudication of the SMC claim until the development directed on the service connection claims has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all of the Veteran's medical treatment records with the electronic claims file, to include records from Dr. A.S. from February 2005 to September 2007.

2. Then, schedule a file review by an appropriate medical examiner(s) (due to the fact that the Veteran is now ventilator-dependent and non-communicative, an in-person examination is not likely to yield useful evidence).  The entire electronic file must be provided and reviewed by the examiner(s) and a notation that such a review has taken place must be noted in the examination report(s).  The examiner must provide the following opinions:

a) Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed hypertension is related to his active service, to include in-service herbicide exposure.

b) Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed osteoarthritis is related to his active service, to include in-service herbicide exposure.

c) Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed prostate disorder is related to his active service, to include in-service herbicide exposure.

d) Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed dementia related to Alzheimer's is related to his active service, to include in-service herbicide exposure.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3. Then re-adjudicate the claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


